IN THE SUPREME COURT OF THE STATE OF DELAWARE

BLAKELY THORNTON,                        §
                                         §     No. 8, 2021
      Respondent Below,                  §
      Appellant,                         §     Court Below: Family Court
                                         §     of the State of Delaware
      v.                                 §
                                         §     File Nos. 20-01-02TN, 20-01-03TN,
DEPARTMENT OF SERVICES                   §               20-01-04TN, 20-01-05TN
FOR CHILDREN, YOUTH AND                  §
THEIR FAMILIES,                          §     Petition Nos. 20-00279, 20-00305,
                                         §                   20-00322, 20-00321
      Plaintiff Below,                   §
      Appellee.                          §

                            Submitted: September 29, 2021
                             Decided:    October 7, 2021

Before VALIHURA, VAUGHN, and MONTGOMERY-REEVES, Justices.

      This 7th day of October, 2021 having considered this matter on the briefs of the

parties and the record below, and having concluded that the same should be affirmed on

the basis of and for the reasons assigned by the Family Court in its Order dated December

8, 2020;

      NOW, THEREFORE, IT IS ORDERED that the decision of the Family Court be

and the same hereby is, AFFIRMED.

                                         BY THE COURT:

                                         /s/ Karen L. Valihura
                                         Justice